Exhibit 10.2

UNITRIN, INC.

1997 STOCK OPTION PLAN

Amended and Restated

1. PURPOSE

The purpose of the Unitrin, Inc. 1997 Stock Option Plan is to secure for
Unitrin, Inc. and its shareholders the benefits arising from stock ownership by
selected executive and other key employees of Unitrin, Inc. or its subsidiaries
or affiliates and such other persons as the Committee (as defined hereafter) may
from time to time determine.

2. DEFINITIONS

As used herein, the following words or terms have the meanings set forth below:

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute.

“Committee” means the Compensation Committee of the Board or any successor
committee. The Committee shall be composed of two or more persons who qualify
both as “outside directors” under Section 162(m) of the Code and related
regulations and “non-employee directors” under Rule 16b-3 of the Securities
Exchange Act of 1934, or any successor provisions.

“Company” means Unitrin, Inc., a Delaware corporation.

“Constructive or Actual Delivery” means either: (i) presentation to the Company
of a recent brokerage account statement or other written evidence satisfactory
to the Committee evidencing beneficial ownership by the Participant of shares of
Stock other than shares held in 401(k), pension, IRA or similar accounts, or
(ii) physical delivery of certificates evidencing shares of Stock, properly
indorsed for transfer to the Company or with an appropriately executed stock
power.

“Disability” means a physical or mental disability of such a nature that it
would qualify a Participant for benefits under the long-term disability
insurance plan of Unitrin, Inc., or one of its subsidiaries or affiliates.

 

1



--------------------------------------------------------------------------------

 

“Exercise Price” means the price at which the Stock underlying an Option granted
under this Plan may be purchased upon exercise of the Option.

“Fair Market Value,” as used to refer to the price of a share of Stock on a
particular day, means the closing price for a share of the Stock for that day as
subsequently reported in The Wall Street Journal, or if no prices are quoted for
that day, the last preceding day on which such prices of Stock are so quoted
(or, if for any reason no such price is available, in such other manner as the
Committee may deem appropriate to reflect the fair market value.)

“ISO” means an Option that satisfies the requirements of Section 422(b) of the
Code and any regulations promulgated thereunder from time to time, or any
successor provisions thereto.

“Mature Shares” means shares of Stock that satisfy the following requirements:

(i) have been owned by a Participant free of any encumbrances, vesting
requirements or similar restrictions for at least six (6) months; and

(ii) have not been exchanged or surrendered by Constructive or Actual Delivery
in full or partial payment of the Exercise Price and/or the related tax
withholding obligations arising out of an Option exercise within the previous
six months.

“Non-Qualified Option” means an Option that does not satisfy the requirements
for an ISO.

“Option” means an option, including a Non-Qualified Option, an ISO and a
Restorative Option, granted to a Participant under this Plan to purchase a
designated number of shares of Stock.

“Option Agreement” means an agreement between the Company and a Participant
evidencing the terms and conditions of a particular Option.

“Participant” means an individual selected by the Committee to receive an Option
under the Plan.

“Representative” means an executor, administrator, guardian, trustee or other
representative of a Participant who has legal authority to exercise such
Participant’s Options or Stock Appreciation Rights on behalf of such Participant
or such Participant’s estate.

 

2



--------------------------------------------------------------------------------

 

“Restorative Option” means an Option granted to a Participant under Section 8 of
the Plan.

“Retirement” means the termination of employment with the Company and/or its
subsidiaries or affiliates by a Participant after attaining age 55, where such
Participant does not continue to render services as a consultant, advisor or
director to the Company or any such subsidiaries or affiliates.

“Stock” means the Common Stock of the Company.

“Stock Appreciation Right” means a stock appreciation right granted pursuant to
Section 9 of the Plan.

“Substantial Cause” means (a) the commission of a criminal act against, or in
derogation of, the interests of the Company or its subsidiaries or affiliates;
(b) knowingly divulging confidential information about the Company or its
subsidiaries or affiliates to a competitor or to the public or using such
information for personal gain; or (c) the performance of any similar action that
the Committee, in its sole discretion, may deem to be sufficiently injurious to
the interests of the Company or its subsidiaries or affiliates to constitute
substantial cause for the termination of services by a Participant as an
employee, director, consultant or advisor. Nothing in this Plan shall be
construed to imply that a Participant’s employment may only be terminated for
Substantial Cause.

3. THE COMMITTEE

a) Administration. The Plan shall be administered by the Committee, which shall
have authority: (i) to construe and interpret the Plan and to prescribe, amend
and rescind rules and regulations relating to the Plan, (ii) to make all
determinations as to eligibility pursuant to Section 5 of the Plan, (iii) to
grant Options and Stock Appreciation Rights as more fully described in
Section 3(b) below, (iv) to approve and determine the duration of leaves of
absence which may be granted to Participants without constituting a termination
of their employment for the purposes of the Plan, and (v) to make all other
determinations necessary or advisable for the administration of the Plan. All
determinations and interpretations made by the Committee shall be binding and
conclusive on all Participants and their Representatives, successors in interest
and beneficiaries. Any action of the Committee with respect to administration of
the Plan shall be taken by a majority vote or written consent of its members.

b) Granting Authority. Subject to the provisions of the Plan, the authority and
discretion to determine the Participants to whom and the time or times at which
Options shall be granted, whether an Option will be an ISO or a Non-Qualified
Option, whether to couple a Stock Appreciation Right with an Option and the
terms of such Right, the

 

3



--------------------------------------------------------------------------------

 

number of shares of Stock to be subject to each Option, the Exercise Price, the
number of installments, if any, in which each Option may vest, and the
expiration date of each Option shall reside with the following persons:

(i) the Committee; and

(ii) if authorized by a resolution adopted by the Board, one or more executive
officers of the Company may be delegated such authority and discretion, provided
that no such officer may grant Options or Rights to himself or herself or to any
officer of the Company who is subject to the reporting and short-swing liability
provisions of Section 16 of the Securities Exchange Act of 1934.

4. SHARES SUBJECT TO PLAN

Subject to adjustment as provided in Section 14 hereof, the maximum number of
shares of Stock which may be issued pursuant to the exercise of Options and
Stock Appreciation Rights granted under the Plan shall not exceed four million
(4,000,000) shares in total. The maximum number of shares that may be granted to
an individual Participant under the Plan shall be one-third of such total. If
any Option granted under the Plan shall expire or terminate for any reason
(other than surrender at the time of exercise of a related Stock Appreciation
Right provided for in paragraph 9 hereof), without having been exercised in
full, the unpurchased shares subject thereto shall again be available for
Options to be granted under the Plan. Any shares of Stock that are used by
Constructive or Actual Delivery as full or partial payment for the Exercise
Price of an Option and/or the withholding taxes arising from the exercise of
such Option, or that are withheld from the shares that would otherwise be issued
upon exercise of such Option in full or partial payment of such withholding
taxes, shall in each case be added to the aggregate number of shares of Stock
available for issuance under this Plan.

5. ELIGIBILITY

The following persons shall be eligible to receive grants of Options and Stock
Appreciation Rights under this Plan:

a) all executive and other key employees of the Company or of any subsidiary or
affiliate of the Company who are designated as such by the Committee in its sole
discretion;

b) directors of the Company who are regular employees of the Company or any such
subsidiary or affiliate; and

 

4



--------------------------------------------------------------------------------

 

c) key persons selected by the Committee in its sole discretion who render
services to the Company or its subsidiaries or affiliates as consultants or
advisors, but such persons shall only be eligible to receive Non-Qualified
Options (including Restorative Options issued with respect to such Options).

6. TERMS OF OPTIONS

a) Duration. Each Option and all rights associated therewith, shall expire on
such date as the Committee may determine, subject to earlier termination as
provided herein. All Options granted under this Plan shall be granted on or
before December 31, 2006, except for Restorative Options which may continue to
be granted after December 31, 2006 until the expiration dates of the original
Options to which such Restorative Options relate, subject to the limitations in
the last sentence of Section 8.

b) Exercise Price. The Exercise Price of the Stock covered by each Option shall
be determined by the Committee.

c) Vesting. Each Option granted under this plan shall vest and be exercisable in
such installments, if any, during the period prior to its expiration date as the
Committee shall determine, and, unless otherwise specified in an Option
Agreement, no Option shall be exercisable for at least six months after grant
except in the case of the death or Disability of the Participant.

d) Non-Transferability. Unless otherwise provided in an Option Agreement, an
Option (and any accompanying Stock Appreciation Right) granted under the Plan
shall not be transferable by the Participant, either voluntarily or by operation
of law, except by will or the laws of descent and distribution, and shall be
exercisable during the Participant’s lifetime only by the Participant (or, in
the case of the incapacity of the Participant, by the Participant’s
Representative) regardless of any community property interest therein of the
spouse of the Participant, or such spouse’s successors in interest. If the
spouse of the Participant shall have acquired a community property interest in
such Option (or accompanying Stock Appreciation Right), the Participant, or the
Participant’s Representative, may exercise the Option (or accompanying Stock
Appreciation Right) on behalf of the spouse of the Participant or such spouse’s
successors in interest.

e) Option Agreements. The terms of each Option granted pursuant to this Plan
shall be evidenced by an Option Agreement in a form approved by the Committee
and signed by both the Company and the Participant, except that a Restorative
Option may be evidenced by a certificate or statement issued by the Company that
recites the essential terms of such Option.

 

5



--------------------------------------------------------------------------------

 

7. EXERCISE OF OPTIONS

a) Notice by Participant. Each Participant (or such Participant’s
Representative) who desires to exercise an Option shall give advance written
notice of such exercise to the Company in such form as may be prescribed from
time to time by the Committee.

b) Payment for Exercises. Before shares will be issued in connection with an
Option exercise, the Exercise Price of an Option shall be paid in full by:
(i) check payable to the order of the Company; (ii) Constructive or Actual
Delivery of Mature Shares; (iii) wire transfer or other means acceptable to the
Committee; or (iv) any combination of the foregoing. Mature Shares used by
Constructive or Actual Delivery to satisfy the Exercise Price of an Option shall
be valued at their Fair Market Value on the date of exercise.

c) Partial Exercises. No Option may be exercised for a fraction of a share and
no partial exercise of any Option may be made for less than fifty (50) shares
unless the total number of shares covered by an Option is less than 50 at the
time of exercise or unless an Option or Stock Appreciation Right is scheduled to
expire within six months of the date of exercise.

d) Withholding Taxes. Upon the exercise of a Non-Qualified Option or a Stock
Appreciation Right, the Company shall have the right to: (i) require such
Participant (or such Participant’s Representative) to pay the Company the amount
of any taxes which the Company may be required to withhold with respect to such
exercise, or (ii) deduct from all amounts paid in cash with respect to the
exercise of a Stock Appreciation Right the amount of any taxes which the Company
may be required to withhold with respect to such cash amounts.

Subject to the limitation set forth in the next sentence, a Participant or such
Participant’s Representative may elect to satisfy all or any portion of the tax
withholding obligations arising from the exercise of an Option or Stock
Appreciation Right either by: (i) any of the methods described in Section 7(b),
or (ii) directing the Company to withhold shares of Stock that would otherwise
be issued pursuant to such exercise. With respect to exercises of Options and
Stock Appreciation Rights granted on or after May 5, 1999, no Participant or
Participant’s Representative shall have the right to utilize Constructive or
Actual Delivery of Mature Shares or have shares of Stock withheld in excess of
the minimum number required to satisfy applicable tax withholding requirements
based on minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes. Shares of Stock used in either of the foregoing ways to
satisfy tax withholding obligations will be valued at their Fair Market Value on
the date of exercise.

 

6



--------------------------------------------------------------------------------

 

8. GRANT OF RESTORATIVE OPTIONS

a) Subject to Section 8(b), a Restorative Option to purchase shares of Stock
will be granted to a Participant in connection with the exercise of an Option
if: (i) the Participant elects to pay some or all of the Exercise Price of the
Option (the “Underlying Option”) and/or any related withholding taxes by
Constructive or Actual Delivery of Mature Shares (or, in the case of such taxes,
by directing the Company to withhold shares that would otherwise be issued upon
exercise of such Underlying Option); and (ii) for Options under original grants
made on or after February 1, 2006, and for Restorative Options relating to such
original grants, the Fair Market Value of a share of Stock on the exercise date
exceeds the Exercise Price of the Underlying Option by at least the percentage
set forth in the Option Agreement. The number of shares of Stock subject to the
Restorative Option shall be equal to the sum of: (a) any Mature Shares used by
Constructive or Actual Delivery to pay the Exercise Price and/or the related
withholding taxes, and (b) any shares withheld in connection with the exercise
in payment of withholding taxes. The Exercise Price of the Restorative Option
shall be equal to one hundred percent (100%) of the Fair Market Value of the
Stock on the date the Underlying Option is exercised. The Restorative Option
shall be fully vested beginning six months after the date of its grant and shall
expire on the expiration date of the Underlying Option. All other terms of the
Restorative Option shall be identical to the terms of the Underlying Option.

b) No Restorative Option shall be granted: (i) to any Participant who is not
actively employed by the Company or one of its subsidiaries or affiliates on the
date of exercise of the Underlying Option or who is not then rendering services
to the Company or any such subsidiaries or affiliates as a consultant, advisor
or director; (ii) if, on the date of exercise of the Underlying Option such
Option would be scheduled to expire within the period set forth in the Option
Agreement or, if not specified in the Option Agreement, within six months; or
(iii) for Options under original grants made on or after February 1, 2006, and
for Restorative Options relating to such original grants, if the price of a
share of Stock on the exercise date does not meet the appreciation requirement
described in Section 8(a)(ii).

9. STOCK APPRECIATION RIGHTS

If deemed appropriate by the Committee, any Option may be coupled with a Stock
Appreciation Right at the time of the grant of the Option, or the Committee may
grant a Stock Appreciation Right to any Participant at any time after granting
an Option to such Participant but prior to the expiration date of such
associated Option. Such Stock Appreciation Right shall be subject to such terms
and conditions consistent with the Plan as the Committee shall impose, provided
that:

a) A Stock Appreciation Right shall be exercisable to the extent, and only to
the extent, the associated Option is exercisable and shall be exercisable only
for such period as the Committee may determine (which period may expire prior to
the expiration date of the Option);

 

7



--------------------------------------------------------------------------------

 

b) A Stock Appreciation Right shall entitle the Participant to surrender to the
Company unexercised the Option to which it is related, or any portion thereof,
and to receive from the Company in exchange therefor that number of shares
(rounded down to the nearest whole number) having an aggregate value equal to
the excess of the Fair Market Value of one share over the Exercise Price per
share specified in such Option, multiplied by the number of shares subject to
the Option, or portion thereof, which is so surrendered; and

c) The Committee may elect to settle, or the Stock Appreciation Right may permit
the Participant to elect to receive (subject to approval by the Committee), any
part or all of the Company’s obligation arising out of the exercise of a Stock
Appreciation Right by the payment of cash equal to the aggregate Fair Market
Value of that part or all of the shares it would otherwise be obligated to
deliver, provided that in no event shall cash be payable to an officer or
director of the Company upon exercise of a Stock Appreciation Right: (i) if the
Stock Appreciation Right was exercised during the first six months of its term;
or (ii) unless the transaction is otherwise exempt from the operation of
Section 16(b) of the Securities Exchange Act of 1934.

10. HOLDING OF STOCK AFTER EXERCISE OF OPTION

At the discretion of the Committee, any Option Agreement may provide that the
Participant, by accepting such Option, represents and agrees, for the
Participant and the Participant’s permitted transferees, that none of the shares
purchased upon exercise of the Option or any accompanying Stock Appreciation
Right will be acquired with a view to any sale, transfer or distribution of said
shares in violation of the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, or any applicable state “blue sky” laws, and
the person entitled to exercise the same shall furnish evidence satisfactory to
the Company (including a written and signed representation) to that effect in
form and substance satisfactory to the Company, including an indemnification of
the Company in the event of any violation of the Securities Act of 1933 or state
blue sky law by such person.

11. CESSATION OF SERVICES

Unless otherwise specified in an Option Agreement or approved in writing by the
Committee, if a Participant ceases to provide services to any of the Company,
its subsidiaries and affiliates as an employee, director, consultant or advisor,
other than as a

 

8



--------------------------------------------------------------------------------

 

result of the Participant’s Retirement, death or Disability, the Participant’s
outstanding Options (and any accompanying Stock Appreciation Rights) shall, to
the extent such Options are already vested, be exercisable for a period of 90
days after the date such Participant ceases to provide all such services and
shall thereafter expire and be void and of no further force or effect. A leave
of absence approved in writing by the Committee shall not be deemed a cessation
of services for purposes of this paragraph, but no Option (or accompanying Stock
Appreciation Right) may be exercised during any such leave of absence, except
during the first 90 days thereof unless otherwise agreed to in writing by the
Committee. If a Participant’s services as an employee, director, consultant or
advisor are terminated for Substantial Cause, all of the Participant’s
outstanding Options (and accompanying Stock Appreciation Rights) will terminate
as of the date of such termination.

12. RETIREMENT, DEATH OR DISABILITY OF PARTICIPANT

a) Retirement. A Participant shall have one year from the date of Retirement in
which to exercise all Options that are vested on the Retirement date, and all
such Options which are not exercised within such one-year period shall expire
and be of no further force or effect. All Options that were not vested on the
date of Retirement will immediately expire and be of no further force or effect.
The foregoing provisions shall apply equally to any Stock Appreciation Rights
held by the Participant.

b) Death or Disability. Effective for original grants made hereunder on or after
February 1, 2005, and for restorative grants relating to such original grants,
upon a Participant’s death or Disability while employed by the Company or one of
its subsidiaries or affiliates or while such Participant was providing services
thereto as a director, consultant or advisor, all Options granted to such
Participant that were outstanding but not vested on such date shall immediately
vest, and the Participant (or his or her Representative) shall have one year
from the date of death or the date the Participant first became Disabled in
which to exercise all vested Options held by such Participant on such date. For
original grants made hereunder prior to February 1, 2005, and for restorative
grants relating to such original grants, upon the death or Disability of a
Participant while employed by the Company or one of its subsidiaries or
affiliates or while such Participant was providing services thereto as a
director, consultant or advisor, the Participant’s outstanding Options shall
expire one (1) year after the date of such death or Disability unless by their
terms they expire sooner. During such period after the death of a Participant,
such Options may, to the extent that they were vested but unexercised on the
date of death, be exercised by the Participant’s Representative. The provisions
of this Section 12(b) shall apply equally to any Stock Appreciation Rights held
by the Participant.

 

9



--------------------------------------------------------------------------------

 

13. PRIVILEGES OF STOCK OWNERSHIP

No Participant shall have any of the rights or privileges of a shareholder of
the Company in respect of any shares of Stock issuable upon exercise of any
Option or Stock Appreciation Right until shares of Stock shall have been issued
and delivered (i) to the Participant in the form of certificates, (ii) to a
brokerage or other account for the benefit of the Participant either in
certificate form or via “DWAC” or similar electronic means, or (iii) to a book
entry or direct registration account in the name of the Participant. No shares
shall be issued and delivered upon the exercise of any Option or accompanying
Stock Appreciation Rights unless and until there shall have been full compliance
with all applicable requirements of the Securities Act of 1933 (whether by
registration or satisfaction of exemption conditions), all applicable listing
requirements of the New York Stock Exchange or any national securities exchange
on which shares of the same class are then listed and any other requirements of
law or of any regulatory bodies having jurisdiction over such issuance and
delivery.

14. ADJUSTMENTS

If the outstanding shares of the Stock of the Company are increased, decreased,
changed into or exchanged for a different number or kind of shares of securities
of the Company through reorganization, recapitalization, reclassification, stock
dividend, stock split, reverse stock split or other similar transaction, an
appropriate and proportionate adjustment shall be made in the maximum number and
kind of shares as to which Options (and accompanying Stock Appreciation Rights)
may be granted under this Plan. A corresponding adjustment changing the number
or kind of shares allocated to unexercised Options or portions thereof, which
shall have been granted prior to any such change, shall likewise be made. Any
such adjustment in an outstanding Option shall be made without change in the
aggregate purchase price applicable to the unexercised portion of such Option
but with a corresponding adjustment in the Exercise Price for each share or
other unit of any security covered by the Option. The share limit in Section 4
of this Amended and Restated Plan has been restated in accordance with this
Section 14 to reflect the Company’s 2-for-1 stock split effective March 26,
1999.

Upon the dissolution or liquidation of the Company, or upon a reorganization,
merger or consolidation of the Company with one or more corporations as a result
of which the Company is not the surviving corporation, or upon a sale of
substantially all the property or more than eighty percent (80%) of the then
outstanding Stock of the Company to another corporation, this Plan shall
terminate; provided, however, that notwithstanding the foregoing, the Board
shall provide in writing in connection with such transaction for any one or more
of the following alternatives (separately or in combinations); (i) for each
Option and any accompanying Stock Appreciation Rights theretofore granted to
become immediately exercisable notwithstanding the provisions of Section 6(c)
hereof, (ii) for

 

10



--------------------------------------------------------------------------------

 

the assumption by the successor corporation of the Options and Stock
Appreciation Rights theretofore granted or the substitution by such corporation
for such Stock Appreciation Rights theretofore granted or the substitution by
such corporation for such Options and rights of new Options and rights covering
the stock of the successor corporation, or a parent or subsidiary thereof, with
appropriate adjustments as to the number and kind of shares and prices;
(iii) for the continuance of the Plan by such successor corporation in which
event the Plan and the Options and any accompanying Stock Appreciation Rights
therefore granted shall continue in the manner and under the terms so provided;
or (iv) for the payment in cash or stock in lieu of and in complete satisfaction
of such Options and rights.

Adjustments under this paragraph shall be made by the Committee, whose
determination as to which adjustments shall be made, and the extent thereof,
shall be final, binding and conclusive. No fractional shares of Stock shall be
issued under the plan on any such adjustment.

At the discretion of the Committee, any Option Agreement may contain provisions
to the effect that upon the happening of certain events, including a change in
control (as defined by the Committee in such Option Agreement) of the Company,
any outstanding Options and accompanying Stock Appreciation Rights not
theretofore vested shall immediately become vested and exercisable in their
entirety, notwithstanding any of the other provisions of the Option.

15. AMENDMENT AND TERMINATION OF PLAN

The Board may at any time suspend or terminate the Plan or amend the terms of
the Plan. In the event that any provision of applicable law mandates that any
such amendment be approved by the Company’s shareholders, then such amendment
shall be submitted to such shareholders for approval or ratification within a
time period that satisfies such law. In the case of other laws that require
shareholder approval of amendments as a condition to receiving or preserving
certain benefits (e.g., deductibility of certain compensation under
Section 162(m) of the Code) or achieving a “safe harbor” status, the Board shall
have sole discretion to determine whether or not to submit amendments to the
Company’s shareholders for approval.

The Committee may from time to time increase or decrease the six-month holding
periods specified in the definition of Mature Shares in Section 2 above: (i) to
satisfy applicable legal or accounting requirements; (ii) to secure advantageous
treatment for the Company or the Participants under any provision of law or any
accounting rule, pronouncement or interpretation applicable to financial
statements prepared on the basis of accounting principles generally accepted in
the United States; or (iii) for any reason determined by the Committee to be in
the best interests of the Company or the Participants and not

 

11



--------------------------------------------------------------------------------

 

inconsistent with any applicable legal or accounting requirements. The Committee
may eliminate such holding periods in the event that there are no legal or
accounting requirements that they be imposed or if there is no longer any
advantage to the Company or the Participants that they be imposed and such
elimination is otherwise consistent with applicable legal and accounting
requirements. The Committee may also reinstate holding periods in order to
satisfy applicable legal or accounting requirements or to secure advantageous
treatment for the Company or the Participants of the type contemplated in this
paragraph.

Notwithstanding the foregoing, no amendment, suspension or termination of the
Plan by the Board, and no change related to holding periods made by the
Committee pursuant to the foregoing paragraph, shall in any way adversely affect
the rights of a holder of any outstanding Option, Restorative Option
subsequently granted in connection with the exercise of an outstanding Option,
or accompanying Stock Appreciation Right, without the prior written consent of
such holder.

16. ARBITRATION.

The Committee may, as a condition to granting Options or Stock Appreciation
Rights, require that a Participant agree in writing to submit all disputes or
claims arising out of or relating to any such Options or Stock Appreciation
Rights to binding arbitration in accordance with such terms as the Committee
shall prescribe.

 

12